Exhibit 10.29
 
AMENDMENT NO. 2
 
TO
 
LOAN AND SECURITY AGREEMENT
 
AND CONSENT
 
THIS AMENDMENT NO. 2 AND CONSENT (“Amendment No. 2 and Consent”) is entered into
as of September 12, 2005, by and among ROCKY SHOES & BOOTS, INC., a corporation
organized and existing under the laws of the State of Ohio (“Rocky”), LIFESTYLE
FOOTWEAR, INC., a corporation organized and existing under the laws of the State
of Delaware, EJ FOOTWEAR LLC, a limited liability company organized and existing
under the laws of the State of Delaware, HM LEHIGH SAFETY SHOE CO. LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, GEORGIA BOOT LLC, a limited liability company organized and existing
under the laws of the State of Delaware, GEORGIA BOOT PROPERTIES LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, DURANGO BOOT COMPANY LLC, a limited liability company organized and
existing under the laws of the State of Delaware, NORTHLAKE BOOT COMPANY LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited liability company organized and
existing under the laws of the State of Delaware, LEHIGH SAFETY SHOE PROPERTIES
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (each a “Borrower” and jointly and severally, “Borrowers”),
the financial institutions party thereto (each a “Lender” and collectively, the
“Lenders”), GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole lead
arranger for the Lenders (in such capacities, the “Agent”) and BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”).
 
BACKGROUND
 
Borrowers, Agent and Lenders are parties to a Loan and Security Agreement dated
as of January 6, 2005 (as amended by Amendment No. 1 and Consent dated as of
January 19, 2005, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which Agent and
Lenders provide Borrowers with certain financial accommodations.
 
Borrowers have informed Agent and Lenders of the anticipated issuance by Rocky
of additional shares of Rocky’s common stock, no par value, with the option to
issue further additional shares of Rocky’s common stock, no par value, in the
event that the initial issuance shall be oversubscribed (the
“Issuance”).  Borrowers have requested that, as the Issuance relates to Sections
2.4(B)(4) and 2.4(E) of the Loan Agreement, Agent and Requisite Lenders consent
to the application of the Issuance proceeds thereof (a) $11,300,000 in full
prepayment and satisfaction of Term Loan A, including both principal and
interest accrued thereon, (b) $30,000,000 in full prepayment and satisfaction of
Term Loan B (the “Term Loan B Prepayment”), including both principal and
interest accrued thereon, (c) in the event any excess proceeds remain following
the payment of underwriting fees and other reasonable professional fees
associated with the Issuance, to pay all accrued and unpaid interest on the
prepaid principal of Term Loan A and Term Loan B, and any applicable prepayment
premiums associated with the prepayment of Term Loan A and Term Loan B and (d)
to repay outstanding Revolving Loans, but not as a permanent reduction of the
Revolving Loan Commitment.  Agent and Requisite Lenders have agreed to consent
to the Term Loan B Prepayment, and to otherwise amend the Loan Agreement, upon
the terms and conditions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:
 
(a)           Section 1.2 of the Loan Agreement is amended by inserting the
following new defined terms in their appropriate alphabetical order:
 
“Amendment 2” shall mean Amendment No. 2 to this Agreement dated as of September
12, 2005.
 
“Amendment 2 Closing Date” shall mean the date upon which all of the conditions
precedent to the effectiveness of Amendment 2 have been satisfied.
 
(b)           By deleting the third sentence of Section 2.1(B) in its entirety
and by substituting in lieu thereof the following:
 
“Term Loan A shall be repaid in full on the Amendment 2 Closing Date.”
 
(c)           By deleting the final sentence of Section 2.1(B) and the related
Schedule in its entirety.
 
3.           Consent to Term Loan B Prepayment.  Effective as of the Amendment
No. 2 Closing Date, Agent, and each of the Requisite Lenders, hereby consents to
the Term Loan B Prepayment.
 
4.           Conditions of Effectiveness.  This Amendment No. 2 and Consent
shall become effective upon satisfaction of the following conditions precedent:
 
(a)           Agent shall have received eight (8) copies of this Amendment No. 2
and Consent duly executed by each Borrower and each of the Requisite Lenders;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Agent shall have received the sum of $11,300,000 representing
prepayment in full of Term Loan A;
 
(c)           Agent shall have received such other certificates, instruments,
documents, agreements and opinions of counsel as may be required by Agent or its
counsel relating to the transactions contemplated in this Amendment No. 2 and
Consent; and
 
(d)           The Issuance shall have occurred on or before December 31, 2005.
 
5.           Representations and Warranties.  Each Borrower hereby represents
and warrants as follows:
 
(a)           This Amendment No. 2 and Consent and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against each Borrower in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Amendment No. 2 and Consent, each
Borrower hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement to the extent the same are not amended hereby, and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Amendment No. 2 and Consent, except
to the extent any such representation or warranty expressly relates to an
earlier date.
 
(c)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 2 and Consent.
 
(d)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement.
 
(e)           The Issuance is permitted pursuant to all applicable law and all
material agreements, documents and instruments to which any Loan Party is a
party or by which any of their respective properties or assets are bound.
 
6.           Effect on the Loan Agreement.
 
(a)           Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.
 
(b)           Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment No. 2
and Consent shall not operate as a waiver of any right, power or remedy of Agent
or Lenders, nor constitute a waiver of any provision of the Loan Agreement, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Governing Law.  This Amendment No. 2 and Consent shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.
 
8.           Headings.  Section headings in this Amendment No. 2 and Consent are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 2 and Consent for any other purpose.
 
9.           Counterparts; Facsimile.  This Amendment No. 2 and Consent may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement.  Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 2 and Consent has been duly executed as
of the day and year first written above.
 

 
ROCKY SHOES & BOOTS, INC.
 
LIFESTYLE FOOTWEAR, INC.
 
EJ FOOTWEAR LLC
 
HM LEHIGH SAFETY SHOE CO. LLC
 
GEORGIA BOOT LLC
 
GEORGIA BOOT PROPERTIES LLC
 
DURANGO BOOT COMPANY LLC
 
NORTHLAKE BOOT COMPANY LLC
 
LEHIGH SAFETY SHOE CO. LLC
 
LEHIGH SAFETY SHOE PROPERTIES LLC
     
By:
/s/ James E. McDonald
 
Name: James E. McDonald
 
Title: Chief Financial Officer of each of the foregoing Borrowers
     
GMAC COMMERCIAL FINANCE LLC
     
By:
/s/ Thomas Brent
 
Name:  Thomas Brent
 
Title:  Director
     
BANK OF AMERICA, N.A.
     
By:
/s/ William J. Wilson
 
Name: William J. Wilson
 
Title:  Vice President
     
CHARTER ONE BANK, N.A.
     
By:
/s/ Sean P. McCauley
 
Name: Sean P. McCauley
 
Title:  Vice President



 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION
     
By:
/s/ Peter Redington
 
Name:  Peter Redington
 
Title:  A.V.P.
     
COMERICA BANK
     
By:
/s/ Harold Dalton
 
Name:  Harold Dalton
 
Title:  V.P.



 
 

--------------------------------------------------------------------------------

 